Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/29/21 is acknowledged.  The traversal is on the ground(s) that the claims of Group II have been amended to depend on claim 1.  The previous requirement for restriction has been withdrawn in response to the claim amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “…a third transmission coil placed at an upper portion of the second transmission coil, and overlapping a part of the first and second transmission coils respectively; and BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/kwbApplication No.: 16/797,483Docket No.: 6774-0226PUS1 Reply to Office Action of September 21, 2021Page 4 of 8 a fourth transmission coil placed at an upper portion of the third transmission coil, and overlapping a part of the first to third transmission coils respectively”.  As presented in the claims, it is unclear whether the term “respectively” is 
Allowable Subject Matter
Claims 1-5 and 7-20 allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a wireless charging apparatus having the combination of elements in the claims including, among other elements, the coupling coefficient relationship between transmission coils and repeater, in combination with the coil and repeater configuration details of the claims.
Bae US 9,865,391 B2 discloses wireless charging with a single transmission coil and multiple repeaters with coupling coefficients at a threshold, without the coupling coefficient relationship between transmission coils and repeater described in the claims.  
Park et al. US 2018/0233273 A1 discloses a wireless power transmitting device including a plurality of coils, without the coupling coefficient relationship between transmission coils and repeater described in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851